Kee CM Document.96 ..Filed.03/27/20 Page 1 of1
Davis Wrigh

Ly 218t Floor
<a
J Tremaine Pe kehahas Nome hy annie
: Janes Rosenfeld
212;603-6455 tel
# 213-489-8340 fax
‘ BE ee oe oa Jamesrosenteld@am.con com
Fey ee = Fos 4
“LT REP) ste ,
LULL», "March 27, 2020 pe |
‘EL ; Fe
By ECF ed os a
& & fy )» E A ;
Honorable Colleen McMahon "= 4, p|
United States District Judge rt

500 Pearl Street, Room 2550
New York, New York 10007 ir

wh / :
Southern District of New York (* yu |

Re: = Patricia Cummings v. The City of New York, et al., 19-cv-07723 (CM)
Dear Judge McMahon: (/ .

We are counsel for defendants Daily News L.P. and Ben Chapman (the “Daily News
Defendants”) in the above-captioned action and write to seek clarification regarding the briefing
schedule for this case.

On February 24, 2020, the Court dismissed this case without prejudice, granting Plaintiff s
counsel twenty-one days to re-plead. See ECF No. 94. Twenty-one days later, on March 16, 2020,
Plaintiff's counsel filed an Amended Complaint. See ECF No. 95. On March 17, 2020, however,
the Court issued a notice to Plaintiff's counsel, informing him that his pleading was deficient and

stating that he needed to seek the Court’s leave to re-file the Amended Complaint. As of the date ..

of this submission, Plaintiff's counsel has not yet done so.

Given this deficient filing, the Daily News Defendants understand that they are not required
to move or answer the Amended Complaint unless and until Plaintiff files a corrected pleading. If
that understanding is incorrect, the Daily News Defendants respectfully request an extension of
their deadline until fourteen days after Plaintiff re-files the Amended Complaint.

Thank you for the Court’s attention to this matter.
Respectfully submitted,
/s/ James Rosenfeld

James Rosenfeld

ce: Counsel of Record (via ECF)

DWT.COM

Anchorage | Bellevue | Los Angeles | New York
Portland | San Francisco | Seattle | Washington, D.C.

 

 
